 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,,                             Case No.: 19cr0011-JAH
12                                         Plaintiff,
                                                            ORDER GRANTING JOINT
13   v.                                                     MOTION TO CONTINUE
14   JASON JONATHAN MORRISON,
15                                       Defendant.
16
17            The United States of America and Defendant Jason Jonathan Morrison jointly move
18   to continue the Motion Hearing set for January 17, 2020, at 10:30 a.m. The parties also
19   jointly move to exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7).
20            After a careful review, the Court finds that the ends of justice served by granting the
21   requested continuance outweigh the best interest of the public and the defendant in a speedy
22   trial.
23   //
24
25   //
26
27   //
28

                                                        1
                                                                                         19cr0011-JAH
 1       IT IS HEREBY ORDERED:
 2       1.   The joint motion is GRANTED. The Motion Hearing shall be continued to
 3            February 24, 2020, at 11:00 a.m.
 4       2.   The period of delay from the filing of the joint motion on January 14, 2020,
 5            until February 24, 2020, shall be excluded in computing the time within which
 6            the trial must commence under the Speedy Trial Act.
 7       IT IS SO ORDERED.
 8
 9
10   DATED:   January 16, 2020
11
                                              _________________________________
12                                            JOHN A. HOUSTON
                                              UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                                19cr0011-JAH
